Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 23, 2019                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  158141(67)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  KAITLIN HAHN,                                                                                         Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                     SC: 158141                         Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  COA: 336583
                                                                     Oakland CC: 2016-152229-NF
  GEICO INDEMNITY COMPANY,
            Defendant-Appellant,
  and
  AUTOMOBILE CLUB INSURANCE
  ASSOCIATION,
             Defendant.
  ______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing her supplemental brief is GRANTED. The supplemental brief will be accepted as
  timely filed if submitted on or before November 8, 2019.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 23, 2019

                                                                                Clerk